DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
IN THE DRAWING
	The reference numbers of “200” as shown in Fig. 2, “300” as shown in Fig. 3, 
“400” as shown in Fig. 4, “500” as shown in Fig. 5, “600” as shown in Fig. 6, 
“700” as shown in Fig. 7, “800” as shown in Fig. 8, “900” as shown in Fig. 9, 
“1000” as shown in Fig. 10, “1100” as shown in Fig. 11, “1200” as shown in Fig. 12, 
“1300” as shown in Fig. 13, “1400” as shown in Fig. 14, “1500” as shown in Fig. 15, 
“1600” as shown in Fig. 16, “1700” as shown in Fig. 17, “1800” as shown in Fig. 18, 
“1900” as shown in Fig. 19, “2000” as shown in Fig. 20, “2100” as shown in Fig. 21, 
“2200” as shown in Fig. 22, “2300” as shown in Fig. 23, “2400” as shown in Fig. 24, 
“2500” as shown in Fig. 25, and “2600” as shown in Fig. 26 are needed to be correct. They are not clear as to what the reference numbers are indicated. 

IN THE SPECIFICATION
	Re. CROSS-REFERENCE TO RELATED APPLICATIONS: After the phrase “a divisional of Non-provisional Application No. 16/991,509 filed on August 12, 2020” as described in lines 1 and 2 of paragraph [0001], inserts a phrase “Now US PAT. 10,971,879,--.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of making an electrical connection forming tool including processes of selecting, a wire forming die module, and connecting an actuator and an actuator housing to the selected wire forming die module, wherein the wire forming die module includes a module housing, wherein: the module housing includes a front side, wherein the front side includes a chamber configured to align with an electrical plug, and a back side, and an inner compartment, wherein the inner compartment includes a coil sliding body feature, wherein the coil sliding body feature is configured to interface with the electrical plug, a die, and wherein the die is configured to accept a wire and imprint the wire on the electrical plug, and a locking feature, and a cover for the locking feature. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VAN DER LINDE et al. (PGPub 2013/0058711 A1), Toly (US PAT. 5,295,857), and Landis et al. (US PAT. 6,371,435) are cited to further show the state of the art with respect to an electrical connection tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729